UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4, 2017 MBT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Michigan 000-30973 38-3516922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 102 East Front Street, Monroe, Michigan 48161 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 241-3431 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act [ ] Item 5.07.Submission of Matters to a Vote of Security Holders. (a) The Annual Meeting of Shareholders of the Company was held on May 4, 2017. (b) There were 22,856,143 shares eligible to vote, and 19,690,023 shares, or 86.1% of the outstanding shares, were present in person or by proxy at the meeting. The following proposals were submitted by the Board of Directors to a vote of the shareholders: Proposal 1. Election of Directors. The following individuals were elected to serve as directors until the 2018 Annual Meeting of Shareholders: Director Votes "FOR" Votes "WITHHELD" Broker Non-Votes Kristine L. Barann 14,132,846 530,775 5,026,402 Peter H. Carlton 14,230,253 433,368 5,026,402 H. Douglas Chaffin 14,249,077 414,544 5,026,402 Joseph S. Daly 11,118,870 3,544,751 5,026,402 James F. Deutsch 14,271,774 391,847 5,026,402 Michael J. Miller 14,216,723 446,898 5,026,402 Tony Scavuzzo 14,267,837 395,784 5,026,402 Debra J. Shah 14,255,952 407,669 5,026,402 John L. Skibski 14,034,953 628,668 5,026,402 Joseph S. Vig 14,129,078 534,543 5,026,402 Proposal 2. Ratification of the appointment of Plante & Moran, PLLC as the independent auditors of the Corporation for the 2017 fiscal year. This proposal received the following votes: Proposal 2 For Against Abstain 19,509,097 124,411 56,515 Based on the votes set forth above, the proposal received the required majority of the votes cast and therefore was approved. Proposal 3. Advisory vote to approve executive compensation. This proposal received the following votes: Proposal 3 For Against Abstain Broker Non-Votes 13,963,408 638,374 61,839 5,026,402 Based on the votes set forth above, the shareholders advise the board that they approve of the executive compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized MBT FINANCIAL CORP. Date: May 4, 2017 By: /s/John L. Skibski John L. Skibski Executive Vice President and Chief Financial Officer
